Case 1:18-cv-01499-WJM-NRN Document 216 Filed 03/08/21 USDC Colorado Page 1 of 20




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                               Judge William J. Martínez

   Civil Action No. 18-cv-1499-WJM-NRN

   DANIEL JAMES VIGIL,

         Plaintiff,

   v.

   TEDDY L. LAURENCE, in his individual capacity;
   PHYSICIAN HEALTH PARTNERS, INC. D/B/A
   CORRECTIONAL HEALTH PARTNERS, LLC a Colorado corporation;
   ROGER CASTILLO, in his individual capacity;
   LINDA PARO, in her individual capacity;
   DAPHNE MILLER, in her individual capacity;
   JOHN/JANE DOE(s), in his or her individual and official capacity;
   RICK RAEMISCH, in his individual and official capacity;
   SEAN FOSTER, in his individual and official capacity;
   SUSAN TIONA, in her individual and official capacity;
   DAYNA JOHNSON, in her individual and official capacity;
   RENAE JORDAN, in her individual and official capacity;
   MICHELLE BRODEUR, in her individual and official capacity;
   VANESSA CARSON, in her individual and official capacity;
   NICOLE BLATNICK, in her individual and official capacity; and
   DEBORAH BORREGO, in her individual capacity,

         Defendants.


          ORDER GRANTING IN PART DEFENDANTS’ MOTIONS TO DISMISS
           PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6)


         This matter is before the Court on Defendants’ Motions to Dismiss Plaintiff Daniel

   Vigil’s Third Amended Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6)

   (“Motions”). For the following reasons, the Court denies Defendants Correctional Health

   Partners (“CHP”) and Roger Castillo’s (collectively, “CHP Defendants”) Motion and

   grants in part Defendants Deborah Borrego, Sean Foster, Teddy Laurence, Daphne
Case 1:18-cv-01499-WJM-NRN Document 216 Filed 03/08/21 USDC Colorado Page 2 of 20




   Miller, and Linda Paro’s (collectively, “CDOC Defendants”) Motion.

                                       I. BACKGROUND

          The following facts are taken from Vigil’s Third Amended Complaint, which the

   Court assumes are true for the purpose of resolving the Motions to Dismiss. See Ridge

   at Red Hawk, L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007).

          Vigil is currently incarcerated at Buena Vista Correctional Facility (“BVCF”), a

   facility of the Colorado Department of Corrections (“CDOC”). (ECF No. 155 ¶ 1.) CHP

   is a third-party healthcare administrator which reviews and approves requests for

   medical care for individuals incarcerated in CDOC facilities. (Id. ¶ 3.) Defendant Roger

   Castillo served as director of CHP during the relevant period. (Id. ¶ 4.) Vigil brings this

   action against, inter alia, CHP, Castillo, Borrego, Foster, Laurence, Miller, and Paro. 1

   (Id. ¶¶ 2–7, 14.)

          This action arises out of events subsequent to the fracture of Vigil’s arm in

   November 2016, which occurred at Arkansas Valley Correctional Facility (“AVCF”),

   where Vigil was incarcerated prior to his transfer to BVCF. (Id. ¶ 29.) Vigil alleges that

   after fracturing his right arm by tripping and falling on pavement, he did not receive

   proper medical treatment for his injuries. (Id. ¶¶ 93–181.) Specifically, he alleges that

   CHP Defendants denied or delayed responding to his requests for medical care, and

   that CDOC Defendants similarly failed to timely respond to his treatment requests or

   provide adequate follow-up care for his injury. (Id. ¶¶ 93–181.)

          Vigil alleges that the delays and denials of treatment prevented his fractured arm

   from healing properly. (Id. ¶¶ 93–181.) Vigil underwent invasive surgery on June 15,


   1
    The Court acknowledges that Defendants Brodeur, Carson, Tiona, and Blatnick have also filed
   a Motion to Dismiss (ECF No. 210), which it will address by way of separate Order.

                                                2
Case 1:18-cv-01499-WJM-NRN Document 216 Filed 03/08/21 USDC Colorado Page 3 of 20




   2018, more than 18 months after his initial injury. (Id. ¶ 89.) The surgery involved the

   extraction of bone from his hip and grafting into his arm to correct the break. (Id.) Vigil

   expects that he will never recover full range of motion of his right arm. (Id. ¶ 81.)

          Vigil alleges that Defendants’ actions amounted to deliberate indifference to his

   serious medical needs in violation of the Eighth Amendment to the Constitution. (Id.

   ¶¶ 93–181.) He brings this action pursuant to 42 U.S.C. § 1983. (Id. ¶¶ 93–181.)

          Vigil initiated this action on June 15, 2018. (ECF No. 1.) Vigil filed his Third

   Amended Complaint on June 23, 2020, which is the operative complaint. (ECF No.

   155.) CHP Defendants filed their Motion to Dismiss on May 21, 2020. 2 (ECF No. 142.)

   CDOC Defendants filed their Motion to Dismiss on July 6, 2020. (ECF No. 160.) The

   Motions to Dismiss are fully briefed. (ECF Nos. 162, 169, 171 & 172.)

                                       II. LEGAL STANDARD

          Under Federal Rule of Civil Procedure 12(b)(6), a party may move to dismiss a

   claim in a complaint for “failure to state a claim upon which relief can be granted.” The

   Rule 12(b)(6) standard requires the Court to “assume the truth of the plaintiff’s well-

   pleaded factual allegations and view them in the light most favorable to the plaintiff.”

   Ridge at Red Hawk, LLC v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007). In ruling

   on such a motion, the dispositive inquiry is “whether the complaint contains ‘enough

   facts to state a claim to relief that is plausible on its face.’” Id. (quoting Bell Atl. Corp. v.

   Twombly, 550 U.S. 544, 570 (2007)). Granting a motion to dismiss “is a harsh remedy

   which must be cautiously studied, not only to effectuate the spirit of the liberal rules of


   2
    CHP Defendants’ Motion originally targeted Vigil’s Second Amended Complaint, as the Motion
   was filed prior to Vigil’s filing of his Third Amended Complaint. Pursuant to the Court’s Order of
   June 26, 2020, however, the Court construes CHP Defendants’ Motion as directed at the Third
   Amended Complaint. (ECF No. 157.)

                                                   3
Case 1:18-cv-01499-WJM-NRN Document 216 Filed 03/08/21 USDC Colorado Page 4 of 20




   pleading but also to protect the interests of justice.” Dias v. City & Cnty. of Denver, 567

   F.3d 1169, 1178 (10th Cir. 2009) (internal quotation marks omitted). “Thus, ‘a well-

   pleaded complaint may proceed even if it strikes a savvy judge that actual proof of

   those facts is improbable, and that a recovery is very remote and unlikely.’” Id. (quoting

   Twombly, 550 U.S. at 556).

                                          III. ANALYSIS

   A.     Statute of Limitations

          Vigil’s § 1983 claim is subject to the two-year statute of limitations set forth in

   Colorado Revised Statute § 13-80-102(1)(g). See Colo. Rev. Stat. § 13-80-102(1)(g)

   (2014) (creating a two-year limitation period for “[a]ll actions upon liability created by a

   federal statute where no period of limitation is provided in said federal statute”); Blake v.

   Dickason, 997 F.2d 749, 750 (10th Cir. 1993) (applying Colo. Rev. Stat. § 13-80-102 to

   a § 1983 claim).

          i.     CHP Defendants

          CHP Defendants argue that Vigil’s claims against them are time-barred, as the

   underlying events occurred more than two years prior to the filing of his Second

   Amended Complaint on March 16, 2020, which first named them as defendants. (ECF

   No. 142 at 7–9.)

          CHP Defendants argue that Vigil’s claims against CHP stemming from all but one

   alleged instance are also time-barred. (ECF No. 142 at 8–9.) Vigil alleges several

   instances of CHP’s improper delays and denials of medical appointments and referrals

   between December 2016 and November 2017. (ECF No. 155 ¶¶ 38, 77, 87.) Vigil also

   alleges that Castillo, the director of CHP, improperly denied Vigil’s request for a follow-



                                                 4
Case 1:18-cv-01499-WJM-NRN Document 216 Filed 03/08/21 USDC Colorado Page 5 of 20




   up appointment on February 9, 2017 and Vigil’s request for surgery on August 20, 2017.

   (ECF No. 155 ¶¶ 48, 77.) As these events occurred more than two years prior to the

   filing of the Second Amended Complaint on March 16, 2020, CHP argues that these

   allegations cannot form the basis for Vigil’s claims. (ECF No. 142 at 8–9.)

          Vigil does not dispute that his allegations against CHP and Castillo accrued more

   than two years prior to the filing of his Second Amended Complaint, but argues that the

   relation-back doctrine preserves his claims. (ECF No. 162 at 7.) He argues that the

   Second and Third Amended Complaints relate back to the filing of his initial Complaint

   in 2018. (Id.) Vigil posits that he attempted to identify CHP and Castillo as “CDOC

   Prison Medical Contractors,” which constituted a misnomer. (Id. at 8.)

          An amended complaint naming a new party to an action relates back to the filing

   of an original complaint if the party to be brought in

                  (i) received such notice of the action that it will not be
                  prejudiced in defending on the merits; and
                  (ii) knew or should have known that the action would have
                  been brought against it, but for a mistake concerning the
                  proper party’s identity.

   Fed. R. Civ. P. 15(c)(1)(C)(i)–(ii). Further, the amendment must assert a claim arising

   out of the conduct, transaction, or occurrence set out in the original pleading. Id.

   15(c)(1)(B).

          Vigil’s claims against CHP and Castillo arise out of the same underlying facts: the

   delay and denial of medical treatment. (ECF No. 155 ¶¶ 93–181.) The relation-back

   inquiry therefore turns on whether CHP and Castillo had notice that they may be

   implicated in this action.

          The Tenth Circuit has held that the plaintiff’s designation of an unknown



                                                 5
Case 1:18-cv-01499-WJM-NRN Document 216 Filed 03/08/21 USDC Colorado Page 6 of 20




   defendant in an initial complaint is not a formal defect, and “later amendment that

   specifically names that defendant does not relate back to the original complaint.”

   Garrett v. Fleming, 362 F.3d 692, 696 (10th Cir. 2004) (stating that “as a matter of law,

   a plaintiff’s lack of knowledge of the intended defendant’s identity is not a ‘mistake

   concerning the identity of the proper party’”). Vigil argues, however, that the Supreme

   Court’s decision in Krupski v. Costa Crociere S.p.A., 560 U.S. 538 (2010), abrogated

   the Tenth Circuit’s decision in Garrett. (ECF No. 162 at 7–8.)

          In Krupski, the plaintiff sued a corporation for her injury on a cruise ship, and later

   discovered that a different entity owned the ship where her injury took place. Krupski,

   560 U.S. at 544. The Krupski plaintiff sought to amend her complaint to implicate the

   new entity, which argued that her claims were time-barred. Id. The Supreme Court

   permitted the plaintiff to name the new entity as a defendant, emphasizing that evasion

   of suit “would be a windfall for a prospective defendant who understood, or who should

   have understood, that he escaped suit during the limitations period only because the

   plaintiff misunderstood a crucial fact about his identity.” Id. at 550. The Supreme Court

   held the focus of the relation back inquiry to be “what the party to be added knew or

   should have known, not on the amending party’s knowledge or its timeliness in seeking

   to amend the pleading.” Id. at 541.

          Judges in the District of Colorado have held that Krupski abrogates the Tenth

   Circuit’s holding in Garrett, as the Supreme Court intended the Rule 15(c) inquiry to

   focus on whether a defendant knew or should have known of the possibility of his

   implication in the suit, rather than the plaintiff’s lack of knowledge. See, e.g., Orwig v.

   Brooks, 2018 WL 1905144 (D. Colo. Apr. 23, 2018) (finding that amendment naming



                                                 6
Case 1:18-cv-01499-WJM-NRN Document 216 Filed 03/08/21 USDC Colorado Page 7 of 20




   new CDOC officials as defendants related back based on plaintiff’s mistake as to their

   roles and consider plaintiff’s pro se status); Estate of Roemer v. Shoaga, 2017 WL

   1190558 (D. Colo. Mar. 31, 2017) (allowing relation back where plaintiff discovered that

   authority rested with proposed defendants rather than previously named defendant).

   For example, courts have found constructive knowledge by prison official defendants

   where the plaintiff’s complaint challenged a particular administrative process for which

   the proposed defendants were responsible. See Roemer, 2017 WL 1990558, at *6–7.

   Here, Vigil is similarly challenging the practice of denying his medical care requests,

   which is CHP and Castillo’s role. (ECF No. 155 ¶¶ 93–181.)

          Other courts within the Tenth Circuit have also indicated that the focus on the

   defendant’s actual or constructive knowledge disfavors resolution of such claims on a

   motion to dismiss. See Thompson v. Dolgencorp, LLC, 304 F.R.D. 641, 644 (E.D. Okla.

   2015) (stating that since Krupski “a Rule 12(b)(6) motion may no longer be the proper

   vehicle” to resolve whether an amended pleading relates back to an earlier pleading);

   Estate of Gonzales ex rel. Gonzales v. Brown, 2014 WL 4748604, at *8 (N.D. Okla.

   Sept. 23, 2014) (stating that courts should resolve relation back issues “at the summary

   judgment stage, upon a relevant evidentiary record, rather than upon speculation as to

   what notice the added defendants had of the action and what they knew or should have

   known”).

           Vigil initiated this action pro se and was unaware of the role CHP played in the

   alleged constitutional violations. (See generally ECF No. 1.) He alleged that a “Medical

   Contractor” was deliberately indifferent by refusing to pay for needed surgery. (Id. at

   11.) Vigil’s initial Complaint indicates that he was aware that an entity contracting with



                                                7
Case 1:18-cv-01499-WJM-NRN Document 216 Filed 03/08/21 USDC Colorado Page 8 of 20




   CDOC was partially responsible for denying or delaying his medical treatment. (Id.)

   Vigil was simply unaware of the particular roles certain defendants played. Considering

   that CHP is a private entity contracting with CDOC, CHP and Castillo knew or should

   have known that Vigil was attempting to sue the entity responsible for denying and

   delaying his treatment requests. See Roemer, 2017 WL 1990558, at *6–7 (finding

   constructive knowledge where prospective defendants were employees of CDOC and

   represented by same counsel as previously named defendants).

          Krupski establishes that a plaintiff may be mistaken as to the identity or role of a

   defendant despite diligent efforts to properly assert a claim. See Krupski, 560 U.S. at

   547–52. The Supreme Court recognized that the equities favor placing emphasis on

   the knowledge of the defendant rather than the mistake of the plaintiff. See id. at 550.

   The Court finds that the public policy behind such emphasis is particularly compelling

   when a plaintiff is pro se and has few resources to timely discover the actual identities

   of the intended defendants. As a result it concludes that Vigil has pled sufficient facts at

   the pleading stage to overcome CHP Defendants’ assertion of the statute of limitations.

   See Cosgrove v. Kan. Dep’t of Soc. & Rehab. Serv., 332 F. App’x 463, 467 (10th Cir.

   2009) (“[T]he statute of limitations is an affirmative defense, and to dismiss a claim

   pursuant to Rule 12(b)(6) on this basis it must be clear from the face of the complaint

   that the claims are time-barred.”)

          ii.    Paro and Miller

          Vigil alleges that Paro and Miller, CDOC officials responsible for scheduling

   medical treatment at AVCF, improperly failed to inform his healthcare providers of the

   need for follow-up care in February 2017. (ECF No. 155 ¶ 98–109.) Paro and Miller



                                                8
Case 1:18-cv-01499-WJM-NRN Document 216 Filed 03/08/21 USDC Colorado Page 9 of 20




   argue that Vigil’s claims against them are time-barred because the alleged improper

   denial of treatment occurred more than two years prior to the filing of his Third Amended

   Complaint on June 23, 2020, which first named them as defendants. (ECF No. 160 at

   8–9; see also ECF No. 155 ¶ 49.)

         Vigil argues that his claims against Paro and Miller should not be dismissed as

   time-barred because the statute of limitations should be equitably tolled. (ECF No. 171

   at 13.) He posits that he was unable to discover Paro and Miller’s identities due to a

   stay of discovery from September 13, 2018 until April 19, 2019. (Id. at 14; see also ECF

   Nos. 36 & 65.)

         A court may equitably toll the statute of limitations where extraordinary

   circumstances render it impossible for a plaintiff to discover information. Colorado’s

   equitable tolling rules apply to § 1983 actions. Fratus v. DeLand, 49 F.3d 673, 675

   (10th Cir. 1995) (applying state tolling rules to § 1983 action). Colorado law permits

   equitable tolling where a defendant “engage[d] in fraudulent concealment of facts

   pertinent to the existence of a claim.” Garrett v. Arrowhead Improvement Ass’n, 826

   P.2d 850, 853 n.7 (Colo. 1992). A court may also equitably toll the statute of limitations

   where circumstances outside the plaintiff’s control make it impossible for him to timely

   file a claim despite diligent efforts. Brodeur v. Am. Home Assur. Co., 169 P.3d 139, 149

   (Colo. 2007).

         Vigil does not argue that CDOC Defendants engaged in fraudulent concealment

   of information. Moreover, a stay of discovery is not the type of extraordinary

   circumstance warranting equitable tolling of the statute of limitations. See Brodeur, 169

   P.3d at 150 n.12 (listing examples of extraordinary circumstances in cases where



                                               9
Case 1:18-cv-01499-WJM-NRN Document 216 Filed 03/08/21 USDC Colorado Page 10 of 20




    plaintiff was precluded such as closure of courts during wartime, unconstitutional law

    preventing filing, and plaintiff’s internment in prison camp). As Vigil fails to establish

    circumstances warranting equitable tolling, his claims against Paro and Miller are time-

    barred. CDOC Defendants’ Motion is granted with respect to Paro and Miller, and the

    claims against them will be dismissed without prejudice.

    B.     Eighth Amendment Deliberate Indifference

           Defendants argue that, irrespective of the timeliness of Vigil’s claims, he cannot

    state a viable Eighth Amendment claim against them. (ECF No. 142 at 3; ECF No. 160

    at 2.) CDOC Defendants further assert that, because Vigil cannot plead a constitutional

    violation, they are entitled to qualified immunity. 3 (ECF No. 160 at 2.)

           A deliberate indifference claim must satisfy both an objective and subjective

    prong. The objective prong requires the harm to be sufficiently serious as to implicate

    the Cruel and Unusual Punishment Clause, meaning that the condition “has been

    diagnosed by a physician as mandating treatment” or “is so obvious that even a lay

    person would easily recognize the necessity for a doctor’s attention.” Callahan v.

    Poppell, 471 F.3d 1155, 1159 (10th Cir. 2006); Mata v. Saiz, 427 F.3d 745, 751 (10th

    Cir. 2005) (quoting Sealock v. Colorado, 218 F.3d 1205, 1209 (10th Cir. 2000)). The

    subjective component of the inquiry is met if an official “knows of and disregards an

    excessive risk to inmate health or safety.” Farmer v. Brennan, 511 U.S. 825, 837 (10th

    Cir. 1994).



    3
      To overcome a defendant’s assertion of qualified immunity, a plaintiff must show that (1) the
    defendant violated the plaintiff’s federal constitutional or statutory rights, and (2) the right was
    clearly established at the time of the violation. Reynolds v. Powell, 370 F.3d 1028, 1030 (10th
    Cir. 2004). Accordingly, Vigil’s failure to establish a constitutional violation would preclude him
    from overcoming a qualified immunity defense.

                                                     10
Case 1:18-cv-01499-WJM-NRN Document 216 Filed 03/08/21 USDC Colorado Page 11 of 20




           i.     CHP Defendants

           CHP Defendants argue that Vigil cannot state a claim against them because he

    fails to satisfy the subjective prong of the deliberate indifference inquiry, requiring that

    they “knew [Vigil] faced a substantial risk of harm and disregarded that risk.” Hunt v.

    Uphoff, 199 F.3d 1220, 1224 (10th Cir. 1999). CHP Defendants contend that Vigil has

    not pled that CHP Defendants knowingly disregarded a substantial risk to his health or

    safety. (ECF No. 142 at 11.)

           Vigil alleges that Castillo and CHP denied requests for follow-up care and

    surgery. (ECF No. 155 ¶¶ 47–48, 76–77.) He further alleges that CHP delayed

    approving three requests for referral to specialists and one request for surgery. (Id. ¶¶

    67, 70–71, 79, 80, 82, 86–87.) Vigil alleges that Castillo and CHP were aware of the

    severity of his condition because they reviewed the requests for treatment by his

    medical providers but opted to arbitrarily delay or deny provision of the requested

    treatment. (Id. ¶¶ 67, 70–71, 79, 80, 82, 86–87.) Given Vigil’s allegations that his

    numerous medical requests placed CHP and Castillo on notice of the extent of his

    injury, Vigil plausibly alleges sufficient facts to satisfy the subjective prong of the inquiry.

           Neither party specifically addresses the objective prong of the deliberate

    indifference inquiry. A delay in medical treatment constitutes an Eighth Amendment

    violation where the plaintiff can show that the delay resulted in substantial harm.

    Sealock v. Colorado, 218 F.3d 1205, 1210 (10th Cir. 2000). Vigil alleges that he lived

    with pain in his arm for nearly two years following the initial injury, and ultimately

    underwent invasive surgery. (ECF No. 155 ¶¶ 29–89.) Further, Vigil alleges that he

    has restricted mobility in his arm, and is unlikely to recover a full range of motion. (Id.



                                                  11
Case 1:18-cv-01499-WJM-NRN Document 216 Filed 03/08/21 USDC Colorado Page 12 of 20




    ¶ 90.) Accordingly, Vigil has pled sufficient facts to satisfy the objective prong of

    substantial harm. See Sealock, 218 F.3d at 1210 (finding several hours of severe chest

    pain due to delay in treatment constituted substantial harm and satisfied objective

    prong).

           CHP argues that, notwithstanding Vigil’s pleading of a constitutional violation,

    CHP is not subject to liability as an entity. (ECF No. 142 at 11–12.) As CHP is a private

    entity acting under color of state law through its contract with the CDOC, Vigil must

    satisfy the municipal liability principles set forth in Monell v. Dep’t of Soc. Servs. of City

    of N.Y., 436 U.S. 658 (1978). Smedley v. Corr. Corp. of Am., 175 F. App’x 943, 946

    (10th Cir. 2005); Sherman v. Klenke, 653 F. App’x 580, 592–93 (10th Cir. 2016)

    (applying Monell to entity liability claims against CHP). Specifically, Vigil must establish

    that CHP maintains a particular custom, policy, or practice, and demonstrate a causal

    link between such policy and a violation of his constitutional rights. Brown v. Bd. of

    Cnty. Comm’rs of Bryan Cnty, 520 U.S. 397, 404 (1997).

           Vigil argues that CHP has a custom, policy, and practice of arbitrarily delaying

    and denying prisoners’ requests for medical care. (Id. ¶¶ 67, 70–71, 79, 80, 82, 86–87.)

    As discussed above, Vigil has alleged that CHP and Castillo, acting pursuant to this

    policy, violated his constitutional rights by delaying and denying access to necessary

    treatment, which resulted in enduring pain and potentially permanent injuries. Vigil’s

    allegations, taken as true, plausibly state facts sufficient to subject CHP to entity liability.

    See Swan v. Physician Health Partners, Inc., 212 F. Supp. 3d 1000 (D. Colo. 2016)

    (denying CHP’s motion to dismiss because CHP was on notice through medical records

    that plaintiff’s condition would worsen due to delay in treatment). Accordingly, CHP



                                                  12
Case 1:18-cv-01499-WJM-NRN Document 216 Filed 03/08/21 USDC Colorado Page 13 of 20




    Defendants’ Motion is denied.

           ii.    Laurence

           Laurence is a physician’s assistant who treated Vigil at AVCF. (ECF No. 155

    ¶ 2.) Laurence treated Vigil once on December 6, 2016. (Id. ¶ 35.) During that

    appointment, Laurence informed Vigil that his arm was fractured and referred him to an

    orthopedic specialist. (Id.) Vigil alleges that Laurence failed to subsequently submit a

    request for physical therapy or order any follow-up treatment. (Id. ¶¶ 93–97.)

           Laurence argues that Vigil fails to establish a constitutional violation because he

    does not allege that Laurence was responsible for his follow-up care, or was aware that

    Vigil did not receive adequate treatment, as required to satisfy the subjective prong of

    the deliberate indifference inquiry. (ECF No. 160 at 13–14.) As stated, to satisfy the

    subjective prong, Vigil must show that Laurence knew of and disregarded “an excessive

    risk to inmate health or safety.” Farmer, 511 U.S. at 837.

           Vigil alleges that Laurence was aware of the severity of his condition through

    examining Vigil and nonetheless failed to provide follow-up care after the December

    2016 appointment. (ECF No. 155 ¶¶ 52, 95.) Vigil alleges that he submitted over

    twenty “sick call requests” to Laurence regarding his follow-up treatment. (Id. ¶ 53.)

    Vigil further alleges that Laurence was required by CDOC policy to continue to monitor

    treatment even after referral to another provider. (Id. ¶ 27.) He alleges that Laurence’s

    failure to secure follow-up treatment resulted in a delay of treatment of seven months

    and the eventual need for invasive corrective surgery. (Id. ¶ 96.) Accordingly, Vigil has

    plausibly alleged that Laurence knowingly disregarded a risk of substantial harm,

    satisfying the subjective prong of the deliberate indifference inquiry.



                                                 13
Case 1:18-cv-01499-WJM-NRN Document 216 Filed 03/08/21 USDC Colorado Page 14 of 20




            Neither party specifically addresses the objective prong of the Eighth

    Amendment analysis, which requires that the deliberate indifference resulted in

    “substantial harm.” Olson v. Stotts, 9 F.3d 1475, 147 (10th Cir. 1993). As discussed

    above, the severity of Vigil’s injury satisfies the objective prong.

            As Laurence asserts qualified immunity, the Court must further determine

    whether his conduct violated clearly established law. See Reynolds, 370 F.3d at 1030.

    For a right to be clearly established, “there must be a Supreme Court or Tenth Circuit

    decision on point, or the clearly established weight of authority from other courts must

    have found the law to be as the plaintiff maintains.” Weiss v. Casper, 593 F.3d 1163,

    1167 (10th Cir.2010) (quoting Cortez v. McCauley, 478 F.3d 1108, 1114–15 (10th Cir.

    2007)). The inquiry should not be “a scavenger hunt for prior cases with precisely the

    same facts” but instead “whether the law put officials on fair notice that the described

    conduct was unconstitutional.” Pierce v. Gilchrist, 359 F.3d 1279, 1298 (10th Cir. 2004)

    (citing Hope v. Pelzer, 536 U.S. 730, 741 (2002)).

            The Supreme Court has stated that prison authorities have an obligation to

    provide medical care to inmates. Estelle v. Gamble, 429 U.S. 97, 103 (1976).

    Therefore, “pain and suffering which no one suggests would serve any penological

    purpose” violates “contemporary standards of decency” required by the Eighth

    Amendment. Id. The Tenth Circuit has held that delays in medical treatment violate the

    Eighth Amendment if the delay results in substantial harm. Olson, 9 F.3d at 1477. The

    Tenth Circuit has further held that a medical professional’s failure to timely treat a

    serious medical condition constitutes deliberate indifference. See Sealock, 218 F.3d at

    1210.



                                                  14
Case 1:18-cv-01499-WJM-NRN Document 216 Filed 03/08/21 USDC Colorado Page 15 of 20




           In Sealock, the plaintiff prisoner complained of severe chest pain, which a prison

    official ignored, and as a result delayed treatment for eight hours. Id. The Tenth Circuit

    found that the delay in treatment and the plaintiff’s resulting endurance of pain for hours

    constituted deliberate indifference. Id. Sealock supports the proposition that an official

    may not disregard a prisoner’s nontrivial assertions of severe pain by delaying

    treatment. See id.

           Other Tenth Circuit decisions bolster this proposition. In Hunt v. Uphoff, 199

    F.3d 1220 (10th Cir. 1999), the Tenth Circuit held that a plaintiff prisoner pled sufficient

    facts to state a deliberate indifference claim where he alleged that prison medical staff

    denied him his prescribed insulin. Id. at 1223–24. The Hunt court emphasized that

    delays in providing medical treatment constitute deliberate indifference in “instances in

    which it is apparent that delay would exacerbate the prisoner’s medical problems.” Id.

    at 1224 (citing Grant v. Bernalillo Cnty. Det. Ctr., 173 F.3d 863 (10th Cir. 1999)

    (unpublished)). Similarly, in Mata v. Saiz, 427 F.3d 745 (10th Cir. 2005), the Tenth

    Circuit reversed a grant of summary judgment to a medical provider where the plaintiff

    presented evidence that the provider had ignored his assertions of chest pain, which

    resulted in delay of treatment and endurance of pain for several hours. Id. at 758–59.

           Vigil plausibly alleges that Laurence’s disregard of his requests for treatment

    resulted in Vigil’s unjustified and prolonged suffering, and potentially permanent injury.

    The weight of authority in the Tenth Circuit establishes that a prison official may not

    disregard a prisoner’s pain, and that delay in treatment which worsens medical issues

    violates the Eighth Amendment. See Mata, 427 F.3d at 758–59; Sealock, 218 F.3d at

    1210; Hunt, 199 F.3d at 1223–24; see also Jenkins v. Utah Cnty. Jail, 2015 WL 164194,



                                                 15
Case 1:18-cv-01499-WJM-NRN Document 216 Filed 03/08/21 USDC Colorado Page 16 of 20




    at *12 (D. Utah Jan. 13, 2015) (stating that “a reasonable employee of a jail in the Tenth

    Circuit would have understood that delaying access to medical diagnosis or treatment

    for a serious medical condition, such as a broken bone, may rise to the level of

    deliberate indifference”). The Court therefore denies CDOC Defendants’ Motion with

    respect to Laurence.

           iii.   Borrego

           Borrego is a nurse practitioner who treated Vigil while he was housed at BVCF.

    (ECF No. 155 ¶ 70.) Vigil alleges that Borrego failed to provide adequate medical care

    because she did not appeal the denial of his request for surgery and did not promptly

    refer him for treatment by specialists. (Id. ¶¶ 166–71.)

           Borrego argues that Vigil cannot state a deliberate indifference claim against her

    because he does not allege that she recklessly disregarded a substantial risk of serious

    harm, thereby failing to satisfy the subjective prong of the inquiry. (ECF No. 160 at 14.)

    She posits that Vigil does not allege that she knew of CHP’s denial of the first request

    for surgery, nor that she was responsible for appealing denials. (Id. at 14.)

           Vigil alleges that during an appointment on June 13, 2017, Borrego observed that

    his arm was not healing properly and sent an e-mail to CHP to follow up on another

    medical provider’s request that Vigil be referred to an orthopedic specialist. (ECF No.

    155 ¶ 70.) CHP approved the request that day. (Id. ¶ 71.) Vigil visited Borrego again

    on October 30, 2017. (Id. ¶ 79.) When Vigil informed her that he was in pain, Borrego

    prescribed Tylenol and ordered x-rays. (Id.) Two weeks later, Borrego examined Vigil’s

    arm, noted that his range of motion had decreased, and “immediately” submitted a

    request that Vigil see an orthopedic specialist. (Id. ¶ 80–81.) CHP eventually approved



                                                16
Case 1:18-cv-01499-WJM-NRN Document 216 Filed 03/08/21 USDC Colorado Page 17 of 20




    the request. (Id. ¶ 80–81.)

           Vigil’s only allegations as to Borrego indicate that she pursued treatment for him

    each time she examined him and followed up on requests from other medical providers.

    (Id. ¶¶ 70, 79–81, 88.) The Court cannot discern any facts suggesting that Borrego

    recklessly disregarded risks to Vigil’s health. Rather, Vigil alleges that Borrego sought

    treatment for him and lists no instance of Borrego delaying or denying care. (Id. ¶¶ 70,

    79–81, 88.) In contrast to his allegations against Laurence, for example, Vigil does not

    allege that Borrego ignored requests for care. Further, a mere difference in medical

    opinion as to the appropriate course of treatment does not constitute an Eighth

    Amendment violation. Salary v. Goff, 572 F. App’x 668, 670 (10th Cir. 2014).

    Accordingly, Vigil fails to plausibly allege facts satisfying the subjective prong of the

    deliberate indifference inquiry as to Borrego, and therefore cannot state an Eighth

    Amendment claim against her.

           Dismissal of an action is a harsh remedy, and a court may liberally grant a litigant

    leave to cure pleading deficiencies. See Hall v. Bellmon, 935 F.2d 1106, 1109–10 (10th

    Cir. 1991). Such leave is not to be granted, however, where amendment would be

    futile. See Fleming v. Coulter, 573 F. App’x 765, 769 (10th Cir. 2014). As discussed,

    Vigil fails to plausibly allege a constitutional violation by Borrego. As this is Vigil’s Third

    Amended Complaint, he has had several opportunities to cure pleading deficiencies and

    has nonetheless failed to assert a viable claim against Borrego. The Court finds that

    granting leave to file a fourth amended complaint implicating Borrego would be futile

    and dismisses the claims against Borrego with prejudice.




                                                  17
Case 1:18-cv-01499-WJM-NRN Document 216 Filed 03/08/21 USDC Colorado Page 18 of 20




           iv.    Foster

           Foster is the former warden of AVCF. (ECF No. 155 ¶ 14.) Vigil alleges that

    Foster failed to hire qualified medical employees and provide inmates with adequate

    transportation to medical appointments. (Id. ¶ 154.) The transportation issue refers to

    an incident when Vigil was traveling to a medical appointment and did not arrive due to

    a flat tire on the vehicle transporting him. (Id. ¶ 36.) Vigil further alleges that Foster’s

    understaffing of medical personnel resulted in delays in treatment and failures to

    respond to requests for treatment. (Id. ¶ 155.)

           Foster argues that Vigil cannot state a viable deliberate indifference claim against

    him in his individual capacity because Vigil fails to allege Foster’s personal participation

    in challenged conduct. (ECF No. 160 at 10–12.) Supervisor status alone is insufficient

    to establish liability without an affirmative link between the supervisor’s conduct and a

    constitutional violation. Duffield v. Jackson, 545 F.3d 1234, 1239 (10th Cir. 2008).

    Namely, “[b]ecause vicarious liability is inapplicable to Bivens and § 1983 suits, a

    plaintiff must plead that each Government-official defendant, through the official’s own

    individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 683.

           Vigil does not raise facts suggesting that Foster subjectively knew and

    disregarded a substantial risk of serious harm. Rather, he argues that “it is reasonable

    to infer” that Foster was aware of delays in treatment by AVCF medical staff. (ECF No.

    171 at 13.) Vigil urges a significant logical leap from Foster’s role as a supervisor to the

    conclusion that Foster knew of his medical staff’s unauthorized delays in treatment. As

    stated, mere status as supervisor is insufficient to support the required affirmative link

    for supervisory liability. See Farmer, 511 U.S. at 837 (stating that an “official must both



                                                  18
Case 1:18-cv-01499-WJM-NRN Document 216 Filed 03/08/21 USDC Colorado Page 19 of 20




    be aware of facts from which the inference could be drawn that a substantial risk of

    serious harm exists, and he must also draw the inference”).

           Vigil fails to plausibly allege a claim of supervisory liability against Foster, as he

    raises no facts supporting Foster’s personal participation in any constitutional violation.

    As with respect to Borrego, the Court further finds that again amending to attempt to

    assert a viable claim against Foster would be futile. Vigil’s individual capacity claim

    against Foster is therefore dismissed with prejudice.

           Finally, Foster argues that sovereign immunity bars Vigil from seeking money

    damages against him in his official capacity. (ECF No. 160 at 4.) State officials sued in

    their official capacity are not subject to suit for money damages. See Hafer v. Melo, 502

    U.S. 21, 25 (1991); Duncan v. Gunter, 15 F.3d 989, 991 (10th Cir. 1994) (stating that

    “[n]either states nor state officers sued in their official capacity are ‘persons’ subject to

    suit under section 1983”). Vigil does not dispute this assertion, and states that he seeks

    only injunctive relief against Foster in his official capacity. (ECF No. 171 at 10.) Vigil’s

    official capacity claim against Foster may therefore proceed to the extent that he seeks

    only injunctive relief. See Hafer, 502 U.S. at 25.

                                         IV. CONCLUSION

           For the reasons set forth above, the Court ORDERS as follows:

    1.     CHP Defendants’ Motion to Dismiss (ECF No. 142) is DENIED;

    2.     CDOC Defendants’ Motion to Dismiss (ECF No. 160) is GRANTED IN PART;

    3.     Vigil’s claims against Paro and Miller are DISMISSED WITHOUT PREJUDICE;

    4.     Vigil’s claims against Borrego are DISMISSED WITH PREJUDICE;




                                                  19
Case 1:18-cv-01499-WJM-NRN Document 216 Filed 03/08/21 USDC Colorado Page 20 of 20




    5.    Vigil’s claims against Foster in his individual capacity are DISMISSED WITH

          PREJUDICE;

    6.    The CDOC’s Motion to Dismiss is otherwise DENIED;

    7.    The stay of discovery (ECF No. 175) is LIFTED; and

    8.    No later than March 10, 2021, the parties shall contact the chambers of

          Magistrate Judge N. Reid Neureiter to schedule a Status Conference, or such

          other proceeding as Judge Neureiter decides is appropriate in order to move this

          litigation forward.


          Dated this 8th day of March, 2021.

                                                         BY THE COURT:



                                                         ______________________
                                                         William J. Martínez
                                                         United States District Judge




                                               20
